I concur in the denial of the complainant's petition for an exercise of original jurisdiction in the instant case.
As the opinion for the Court points out, the petitioner had a full, adequate and complete remedy at law for testing the alleged forged or fictitious signatures to the nominating papers in question. Such being the case, equity was manifestly without jurisdiction of that matter.
However, it is my opinion that equity has jurisdiction to restrain an election official from accrediting and acting upon nominating petitions or papers which, on their face, are in palpable violation of the law in an uncorrectable manner. The affidavits of the candidates named in the papers here involved are in direct conflict with an express requirement of the pertinent statutory law but, being true to the facts, are incapable of material amendment. It is unnecessary to say more in that regard at present. (See dissenting opinion inThompson v. Morrison, Secretary of the Commonwealth, p. 616 infra).
But even if equity has jurisdiction in the particular above indicated, as I think it has, that did not warrant *Page 615 
this Court's exercise of original jurisdiction in the circumstances. The very same legal question had been thoroughly litigated in the Court of Common Pleas of Dauphin County from whose decrees appeals were promptly taken and argued in this Court at the time the present complainant's petition for original jurisdiction was heard. There can be no occasion for an exercise of original jurisdiction by this Court when the matter in controversy is already here on an appeal duly taken which is ripe for submission and decision.
The petition for original jurisdiction did not, therefore, appropriately lie. It is unnecessary to consider or decide whether the complainant averred as a necessary party defendant a corporation which is essential, under the Constitution, to this Court's original jurisdiction.